EXHIBIT (17)(a)(ii) EATON VANCE STRUCTURED EMERGING MARKETS FUND Supplement to Prospectus dated March 1, 2010 The following replaces "Investment Adviser." under "Management" in "Fund Summaries - Structured Emerging Markets Fund": Investment Adviser. Eaton Vance Management ("Eaton Vance"). May 5, 2010 4560-5/10SEMPS EATON VANCE DIVIDEND INCOME FUND EATON VANCE INTERNATIONAL EQUITY FUND EATON VANCE LARGE-CAP CORE RESEARCH FUND EATON VANCE STRUCTURED EMERGING MARKETS FUND Supplement to Prospectus dated March 1, 2010 Effective May 1, 2010, shares of Eaton Vance Large-Cap Core Research Fund (the "Fund") are no longer offered through this Prospectus. Please see the Funds prospectus dated May 1, 2010 for information regarding the Fund. April 30, 2010 4510-4/10DEISEPS Eaton Vance Dividend Income Fund Class A Shares - EDIAX Class C Shares - EDICX Class I Shares - EDIIX Class R Shares - EDIRX A diversified fund seeking total return Eaton Vance International Equity Fund Class A Shares - EAIEX Class C Shares - ECIEX Class I Shares - EIIEX A diversified international fund seeking total return Eaton Vance Large-Cap Core Research Fund Class A Shares - EAERX Class C Shares - ECERX Class I Shares - EIERX A diversified fund seeking long-term capital appreciation Eaton Vance Structured Emerging Markets Fund Class A Shares - EAEMX Class C Shares - ECEMX Class I Shares - EIEMX A diversified fund investing in emerging market stocks Prospectus Dated March 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Dividend Income Fund 3 International Equity Fund 7 Large-Cap Core Research Fund 11 Structured Emerging Markets Fund 15 Important Information Regarding Fund Shares 19 Investment Objectives & Principal Policies and Risks 20 Management and Organization 23 Valuing Shares 25 Purchasing Shares 25 Sales Charges 28 Redeeming Shares 30 Shareholder Account Features 31 Additional Tax Information 32 Financial Highlights 34 Dividend Income Fund 34 International Equity Fund 36 Large-Cap Core Research Fund 38 Structured Emerging Markets Fund 39 Eaton Vance Equity Funds 2 Prospectus dated March 1, 2010 Fund Summaries Dividend Income Fund Investment Objective The Funds investment objective is to achieve total return for its shareholders. The Fund currently invests its assets in Dividend Income Portfolio, a separate registered investment company with the same objective and policies as the Fund. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 28 of this Prospectus and page 29 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class R Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 1.00% None None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class C Class I Class R Management Fees 0.80% 0.80% 0.80% 0.80% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a 0.50% Other Expenses 0.28% 0.28% 0.28% 0.28% Acquired Fund Fees and Expenses 0.03% 0.03% 0.03% 0.03% Total Annual Fund Operating Expenses 1.36% 2.11% 1.11% 1.61% Advisory Fee Reduction (from investment in affiliated money market fund) (0.03)% (0.03)% (0.03)% (0.03)% Net Annual Fund Operating Expenses 1.33% 2.08% 1.08% 1.58% (1) Expenses in the table above and the Example below reflect the expenses of the Fund and the Portfolio. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Year 5 Year 10 Years 1 Year 3 Year 5 Year 10 Years Class A shares $703 $972 $1,262 $2,084 $703 $972 $1,262 $2,084 Class C shares $311 $652 $1,119 $2,410 $211 $652 $1,119 $2,410 Class I shares $110 $343 $595 $1,317 $110 $343 $595 $1,317 Class R shares $161 $499 $860 $1,878 $161 $499 $860 $1,878 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance . During the most recent fiscal year, the Funds portfolio turnover rate was 177% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances , the Fund invests at least 80% of its net assets in dividend-paying common and preferred stocks (the 80% Policy). The Fund may invest 25% or more of its assets in each of the utilities and financial services sectors. The Fund may invest up to 20% of its net assets in fixed-income securities, including convertible stocks and convertible bonds and corporate debt securities rated investment grade or below (junk bonds), and may invest in securities in any rating category, including those in default . The Fund may invest up to 35% of its assets in foreign securities located in developed or emerging market countries , including securities trading in the form of depositary receipts . The Fund may not invest more than 25% of its Eaton Vance Equity Funds 3 Prospectus dated March 1, 2010 total assets in any one industry . The Fund may invest in real estate investment trusts. The Fund may also invest in other pooledinvestment vehicles and may lend its securities . The Fund may engage in derivative transactions to seek return, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, or as a substitute for the purchase or sale of securities or currencies. Permitted derivatives include: the purchase or sale of forward or futures contracts; options on futures contracts; exchange-traded and over-the-counter options; equity collars and equity swap agreements. The Fund may also engage in covered short sales (on individual securities held or on an index or basket of securities whose constituents are held in whole or in part) . In selecting securities, the Fund primarily seeks dividend-paying common and preferred stocks of U.S. and non-U.S. companies that the investment adviser believes may produce attractive levels of dividend income and which are, in the opinion of the investment adviser, undervalued or inexpensive relative to other similar investments. For its investments in common stocks, the Fund also seeks to invest in securities that the investment adviser believes have the potential for growth of income and capital appreciation over time. For its investments in preferred stocks, the Fund will also take into consideration the interest rate sensitivity of the investments and the investment advisers interest rate expectations. Under normal market conditions, the Fund expects primarily to invest in preferred stocks that are rated investment grade (which is at least BBB as determined by Standard & Poors Ratings Group ("S&P") or Fitch Ratings ("Fitch"), or Baa as determined by Moodys Investors Service, Inc. ("Moodys") or, if unrated, determined to be of comparable quality by the investment adviser), but may invest to a limited extent in lower rated preferred stocks. Consistent with the Fund s objective, the investment adviser has broad discretion to allocate the Fund s investments between common and preferred stocks. The Fund may seek to enhance the level of dividend income it receives by engaging in dividend capture trading. In a dividend capture trade, the Fund would sell a stock that has gone ex-dividend to purchase another stock paying a dividend before the next dividend of the stock being sold. Investment decisions are made primarily on the basis of fundamental research. The portfolio managers utilize information provided by, and the expertise of, the investment advisers research staff in making investment decisions. In selecting stocks, the portfolio managers may consider (among other factors) a companys earnings or cash flow capabilities, dividend prospects, the strength of the companys business franchises and estimates of the companys net value. The portfolio managers will normally consider selling or trimming securities when they become overvalued, represent too large a position in the portfolio, as a result of price declines that reach certain levels, when they identify other securities that may result in a better opportunity, or when fundamentals deteriorate and the original investment case is no longer valid. The Funds investment objective may not be changed without shareholder approval. Principal Risks Equity Investing Risk. The Funds shares may be sensitive to stock market volatility and the stocks in which the Fund invests may be more volatile than the stock market as a whole. The value of equity investments and related instruments may decline in response to conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations , as well as issuer or sector specific events . Market conditions may affect certain types of stocks to a greater extent than other types of stocks. If the stock market declines, the value of Fund shares will also likely decline and although stock values can rebound, there is no assurance that values will return to previous levels. Preferred stocks may also be sensitive to changes in interest rates. When interest rates rise, the value of preferred stocks will generally fall . Foreign Investment Risk. Because the Fund can invest a portion of its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less developed countries, these risks can be more significant. Investment markets in emerging market countries are substantially smaller, less liquid and more volatile than the major markets in developed countries, and as a result, Fund share values may be more volatile. Emerging market countries may have relatively unstable governments and economies. Emerging market investments often are subject to speculative trading, which typically contributes to volatility. Trading in foreign and emerging markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. Depositary receipts are subject to many risks associated with investing directly in foreign securities including political and economic risks. Income Risk. The Funds ability to distribute income to shareholders will depend on the yield available on the common and preferred stocks held by the Fund . Changes in the dividend policies of companies held by the Fund could make it difficult for the Fund to provide a predictable level of income. Dividend Capture Trading Risk. The use of dividend capture strategies will expose the Fund to higher portfolio turnover, increased trading costs and potential for capital loss or gain, particularly in the event of significant short-term price movements of stocks subject to dividend capture trading. Eaton Vance Equity Funds 4 Prospectus dated March 1, 2010 Sector Concentration Risk. Because the Fund may concentrate its investments in utilities and financial services sectors , the value of Fund shares may be affected by events that adversely affect the utilities and financial services sectors and may fluctuate more than that of a less concentrated fund . Fixed Income and Convertible Security Risk. The Funds shares may be sensitive to increases in prevailing interest rates and the creditworthiness of issuers. Fixed-income securities rated below investment grade and comparable unrated securities have speculative characteristics because of the credit risk associated with their issuers. Changes in economic conditions or other circumstances typically have a greater effect on the ability of issuers of lower rated investments to make principal and interest payments than they do on issuers of higher rated investments. An economic downturn generally leads to a higher non-payment rate, and a lower rated investment may lose significant value before a default occurs. Lower rated investments generally are subject to greater price volatility and illiquidity than higher rated investments. Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative, due to failure of a counterparty or due to tax or regulatory constraints. Derivatives may create investment leverage in the Fund, which magnifies the Funds exposure to the underlying investment. Derivatives risk may be more significant when they are used to enhance return or as a substitute for a position or security, rather than solely to hedge the risk of a position or security held by the Fund. Derivatives for hedging purposes may not reduce risk if they are not sufficiently correlated to the position being hedged. A decision as to whether, when and how to use derivatives involves the excercise of specialized skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying instrument. The loss on derivative transactions may substantially exceed the initial investment. Securities Lending Risk. Securities lending involves possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. As a result, the value of Fund shares may fall and there may be a delay in recovering the loaned securities. The value of Fund shares could also fall if a loan is called and the Fund is required to liquidate reinvested collateral at a loss or if the investment adviser is unable to reinvest cash collateral at rates which exceed the costs involved. Risks Associated with Active Management. The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the investment adviser to develop and effectively implement strategies that achieve the Funds investment objective . Subjective decisions made by the investment adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks. The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective . In general, the Funds Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and the Funds Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective . An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. You may lose money by investing in the Fund. Performance The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Funds performance from year to year and how the Funds average annual returns over time compare with those of a broad-based securities market index. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. Past performance (both before and after taxes) is no guarantee of future results. Updated Fund performance information can be obtained by visiting www.eatonvance.com Eaton Vance Equity Funds 5 Prospectus dated March 1, 2010 During the period from December 31, 2005 through December 31, , the highest quarterly total return for Class A was 12
